Reasons for Allowance
The prior art does not teach a control device obtaining over a network, data identifying content active at a media device, then the control device identifying control functions associated with the identified content and transmitting over the network a notification that at least one associated control function is unavailable in the control device memory, and then receiving the unavailable control function and updating a portion of the control device graphical interface to include the unavailable control function and an associated image thereof.  These features, taken together with the other recited limitations, renders the claims allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRN/

/James R Sheleheda/               Primary Examiner, Art Unit 2424